Order entered November 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01107-CV

  SASSIN & ASSOCIATES LAW FIRM, P.C., FAHEEM BADY SASSIN, E.E. "TREY"
    TAYLOR, III AND E.E. "TREY" TAYLOR & ASSOCIATES, PLLC, Appellants

                                                V.

ARACELDA HERNANDEZ, INDIVIDUALLY AS NEXT FRIEND OF A.G. AND M.G.,
MINORS, AND ANTONIO GONZALEZ, INDIVIDUALLY AND AS NEXT FRIEND OF
                      J.G. AND A.G., Appellees

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-01724-2015

                                            ORDER
       We GRANT appellants E.E. “Trey” Taylor III and E.E. “Trey” Taylor & Associates,

PLLC’s November 8, 2015 amended motion for extension of time to file brief and ORDER the

brief they tendered to the Clerk of the Court November 6, 2015 filed as of the date of this order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE